DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities:  In claim 1, “diprophylene glycol methyl ether” should be spelled “dipropylene glycol methyl ether”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear if the mixture of elastomer and photo initiator together are 1 to 50% by weight of the composition, or if each component itself can be 1 to 50% by weight of the composition.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kurafuchi et al. (US 2011/0223539) in view of Imaizumi et al. (US 2006/0208219) in view of Matusick et al. (US 2012/0052302).
Regarding claim 1: Kurafuchi et al. teaches a protective layer coating (abstract) comprising a paste (para. 5) of a resin comprising a phenol resin (para. 51) in an amount of 0.01-10 mass % (para. 58) and an epoxy acrylate resin (para. 59) in an amount of 1-30 mass % (para. 60), which overlaps the claimed amount and ratio, a solvent such as butyl carbitol or dipropyleneglycol monoethyl ether (para. 104), and a filler/inorganic fine particle (para. 64) in an amount of 15-80 mass % (para. 65), which overlaps the claimed range, and comprises silica, titania, calcium carbonate, or barium sulfate (para. 64).
Kurafuchi et al. does not teach the amount of solvent in the protective composition.  However, Imaizumi et al. teaches a similar composition comprising 0-88% solvent (para. 50), which overlaps the claimed amount.  Kurafuchi et al. and Imaizumi et al. are analogous art since they are both concerned with the same field of endeavor, namely protective epoxy resin compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of solvent taught in Imaizumi et al. in the composition of Kurafuchi et al. and would have been motivated to do so since Kurafuchi et al. teaches the amount can be appropriately adjusted for coatability (para. 104).

Regarding claim 2: Kurafuchi et al. teaches an elastomer and a photo initiator (para. 61) in an amount of 1-20 mass % for the elastomer (para. 97) and 0.5-20 mass percent for the photo initiator (para. 63), which overlaps the claimed ranges.
Regarding claim 4: Kurafuchi et al. teaches silicone-based elastomers (para. 79).
Regarding claim 5: Kurafuchi et al. teaches the inorganic fine particle has a size of 0.1-5 microns (para. 66), which overlaps the claimed range.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kurafuchi et al. (US 2011/0223539) in view of Imaizumi et al. (US 2006/0208219) in view of Matusick et al. (US 2012/0052302) as applied to claim 1 set forth above and in view of Gaeta et al. (US 2006/0207187).
Regarding claim 3: Kurafuchi et al. teaches the basic claimed composition as set forth above.  Not disclosed is the viscosity at room temperature.  However, Gaeta et al. teaches a similar composition having a viscosity of at least 10,000 cps at room temperature (para. 122). Kurafuchi et al. and Gaeta et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy acrylate and phenol compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to formulate the composition of Kurafuchi et al. with the viscosity of Gaeta et al. and would have been motivated to do so since Gaeta et al. teaches that this viscosity can be patterned under pressure (para. 122).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767